DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-10, 15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuda et al. (US 20170176826).
Regarding claim 1, Tsuda discloses (Figs. 1-30) a display device comprising: a first transistor (combination of 2-4); a first insulating layer (3) over a channel formation region of the first transistor; a first conductive layer (5) over the first insulating layer; a second insulating layer (6) over the first transistor, the first insulating layer, and the first conductive layer; a pixel electrode (9) over the second insulating layer; a third insulating layer (10) over the pixel electrode; a common electrode (12) over the third insulating layer; and a liquid crystal layer (22) over the common electrode, wherein the common electrode comprises a region overlapping with the first conductive layer with the pixel electrode (9) therebetween, wherein in a first connection portion (portion where OP2 is located), the pixel electrode is electrically connected to the first transistor, wherein in a second connection portion (portion where OP3 is located), the first conductive layer (5) is electrically connected to the common electrode (12), and wherein each of 
Regarding claim 2, Tsuda discloses (Figs. 1-30) in the second connection portion (portion where OP3 is located), the first conductive layer (5) comprises a region in contact with the common electrode (12).
Regarding claim 3, Tsuda discloses (Figs. 1-30) a display device comprising: a first transistor (combination of 2-4) and a second transistor (combination of 2-4 in adjacent pixel); a first insulating layer (3) over a channel formation region of the first transistor; a first conductive layer (5) over the first insulating layer; a second insulating layer (6) over the first transistor, the second transistor, the first insulating layer, and the first conductive layer; a pixel electrode (9) over the second insulating layer; a third insulating layer (10) over the pixel electrode; a common electrode (12) over the third insulating layer; and a liquid crystal layer (22) over the common electrode, wherein the common electrode comprises a region overlapping with the first conductive layer (5) with the pixel electrode therebetween, wherein in a first connection portion (portion where OP2 is located), the pixel electrode is electrically connected to the first transistor, wherein in a second connection portion (portion where OP3 is located), the first conductive layer (5) is electrically connected to the second transistor, and wherein each of the first conductive layer, the pixel electrode, and the common electrode is configured to transmit visible light.
Regarding claim 4, Tsuda discloses (Figs. 1-30) in the first connection portion (portion where OP2 is located), the first transistor is configured to transmit visible light.
Regarding claim 9, Tsuda discloses (Figs. 1-30) an area of a region where the pixel electrode (9) and the first conductive layer (5) overlap with each other is larger than an area of a region where the pixel electrode and the common electrode (12) overlap with each other.

Regarding claim 15, Tsuda discloses (Figs. 1-30) in the first connection portion (portion where OP2 is located), the first transistor is configured to transmit visible light.
Regarding claim 19, Tsuda discloses (Figs. 1-30) an area of a region where the pixel electrode (9) and the first conductive layer (5) overlap with each other is larger than an area of a region where the pixel electrode and the common electrode (12) overlap with each other.
Regarding claim 20, Tsuda discloses (Figs. 1-30) a thickness of the second insulating layer (6) between the first conductive layer and the pixel electrode is smaller than a thickness of the third insulating layer (10) between the pixel electrode and the common electrode.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 13-14, 16-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Morita (US 20170219893).
Regarding claim 5, Tsuda does not necessarily disclose a second conductive layer over the first insulating layer, wherein the first conductive layer and the second conductive layer comprise the same material, and wherein in the first connection portion, the pixel electrode comprises a region in contact with the second conductive layer and the second conductive layer comprises a region in contact with one of a source and a drain of the first transistor.

Regarding claim 6, Tsuda discloses (Figs. 1-30) the one of the source and the drain of the first transistor is configured to transmit visible light (section 0131).
Regarding claim 7, Tsuda does not necessarily disclose the first transistor comprises a gate electrode over the first insulating layer, and wherein the gate electrode and the first conductive layer comprise the same material.
Morita discloses (Figs. 1-29) the first transistor comprises a gate electrode (2) over the first insulating layer, and wherein the gate electrode and the first conductive layer (21) comprise the same material (section 0051). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Morita to reduce the manufacturing steps.
Regarding claim 13, Tsuda does not necessarily disclose a display module comprising: the display device; and at least one of a connector and an integrated circuit.
Morita discloses (Figs. 1-29) a display module comprising: the display device; and at least one of a connector (170, 175) and an integrated circuit (160). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Morita to supply various kinds of voltages, clocks, and image data.

Regarding claim 16, Tsuda does not necessarily disclose a second conductive layer over the first insulating layer, wherein the first conductive layer and the second conductive layer comprise the same material, and wherein in the first connection portion, the pixel electrode comprises a region in contact with the second conductive layer and the second conductive layer comprises a region in contact with one of a source and a drain of the first transistor.
Morita discloses (Figs. 1-29) a second conductive layer (71) over the first insulating layer, wherein the first conductive layer (21) and the second conductive layer comprise the same material (section 0053), and wherein in the first connection portion, the pixel electrode (7, 98) comprises a region in contact with the second conductive layer and the second conductive layer comprises a region in contact with one of a source and a drain of the first transistor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Morita to maintain electrical connections. 
Regarding claim 17, Tsuda discloses (Figs. 1-30) the one of the source and the drain of the first transistor is configured to transmit visible light (section 0131).
Regarding claim 18, Tsuda does not necessarily disclose the first transistor comprises a gate electrode over the first insulating layer, and wherein the gate electrode and the first conductive layer comprise the same material.
Morita discloses (Figs. 1-29) the first transistor comprises a gate electrode (2) over the first insulating layer, and wherein the gate electrode and the first conductive layer (21) comprise 
Regarding claim 21, Tsuda does not necessarily disclose a display module comprising: the display device; and at least one of a connector and an integrated circuit.
Morita discloses (Figs. 1-29) a display module comprising: the display device; and at least one of a connector (170, 175) and an integrated circuit (160). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Morita to supply various kinds of voltages, clocks, and image data.
Regarding claim 22, Tsuda discloses (Figs. 1-30) an electronic device comprising: the display module; and at least one of an antenna, a battery, a housing, a camera, a speaker, a microphone, and an operation button (a liquid crystal display device inherently has a housing and an operation button).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871